 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 J & J Sports Productions, Inc.,                            Case No.: 2:17-cv-02356-JAD-BNW

 4              Plaintiff
                                                              Order Denying
                                                                Order        Motion
                                                                       Granting      to Set
                                                                                 Motion     Aside
                                                                                         to Set
 5 v.                                                                  Dismissal
                                                                    Aside        Order
                                                                          Dismissal Order

 6 Gonzalez Brothers, Inc. d/b/a La Parranda Bar                           [ECF No. 20]
   and Night Club and Jose R. Gonzalez,
 7 individually,

 8              Defendants

 9             J & J Sports Productions, Inc. filed this action in 2017 against defendants Jose R.

10 Gonzalez and Gonzalez Brothers, Inc. d/b/a La Parranda Bar and Night Club for broadcasting a

11 boxing match without paying J & J Sports a licensing fee. 1 By early 2019, J & J Sports had

12 obtained defaults against both defendants, 2 but I denied its motion for default judgment last

13 November because it was deficient. 3 This case then languished without any proceeding of

14 record for more than 270 days, so on August 18, 2020, I ordered J & J to show cause why this

15 case should not be dismissed for want of prosecution under Local Rule 41-1, which authorizes

16 the court, on notice, to dismiss any case without any action for 270 days. 4 That order warned

17 that “[f]ailure to show cause by this deadline will result in this case being dismissed for want of

18 prosecution and closed.” 5

19

20
     1
21       ECF No. 1.
     2
         ECF Nos. 12, 13.
22   3
         ECF No. 16.
23   4
         ECF No. 17 (minute order).
     5
         Id.
              Case 2:17-cv-02356-JAD-BNW Document 21 Filed 06/08/21 Page 2 of 3




 1             J & J did not file a response to that order to show cause, but it did file something: a

 2 supplemental affidavit in support of its long-since-denied motion for default judgment. 6 The

 3 affidavit did not mention the order to show cause, it did not purport to show cause why this case

 4 should not be dismissed, and it was not attached to a renewed motion for default judgment.

 5 Because cause had not been shown, I dismissed this case without prejudice for want of

 6 prosecution and closed it. 7

 7             The next day, plaintiff moved to set aside that dismissal order under Rule 60(b) of the

 8 Federal Rules of Civil Procedure. 8 Rule 60 allows a court to “relieve a party or its legal

 9 representative from a final judgment, order, or proceeding.” 9 Such a motion can be based on

10 Rule 60(b)(1), which permits a court to vacate an order for “mistake, inadvertence, surprise, or

11 excusable neglect.” To determine whether neglect is excusable, the court considers “at least four

12 factors” known as the Pioneer-Briones factors: “(1) the danger of prejudice to the opposing

13 party; (2) the length of the delay and its potential impact on the proceedings; (3) the reason for

14 the delay; and (4) whether the movant acted in good faith.” 10

15             Plaintiff argues that all four of the Pioneer-Briones factors weigh in favor of granting it

16 relief from the dismissal order. It contends that the nine-month period of inaction in this case

17 “was mostly during the pandemic,” and its errors were more form than substance. 11 Although

18 these excuses are thin and only somewhat accurate, I find that the plaintiff has shown that these

19
     6
         ECF No. 18.
20
     7
         ECF No. 19.
21   8
         ECF No. 20.
     9
22       Fed. R. Civ. P. 60(b).
     10
     Lemoge v. United States, 587 F.3d 1188, 1192 (9th Cir. 2009) (quoting Bateman v. U.S. Postal
23 Serv., 231 F.3d 1220, 1223 (9th Cir. 2000)).
     11
          ECF No. 20 at 3.

                                                         2
          Case 2:17-cv-02356-JAD-BNW Document 21 Filed 06/08/21 Page 3 of 3




 1 factors weigh slightly in favor of finding excusable neglect to set aside the dismissal order, and I

 2 give the plaintiff one final chance to file a complete and properly supported motion for default

 3 judgment. However, I caution that, in light of the history of this case, further missteps will not

 4 be overlooked or excused, and any future denial of the motion for default judgment will be with

 5 prejudice.

 6         IT IS THEREFORE ORDERED that the motion to set aside the dismissal order [ECF

 7 No. 20] is GRANTED. The Clerk of Court is directed to set aside the dismissal order at

 8 ECF No. 19. Plaintiff has until June 14, 2021, to file a complete and properly supported motion

 9 for default judgment.

10         Dated: June 8, 2021

11                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
